DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a continuation of application no. 16/051,263 filed 07/31/2018 which is now U.S. Patent 10,776,983 and is a continuation of application no. 16/051,219 filed 07/31/2018 which is now U.S. Patent 10,769,840.  Both application no. 16/051,263 and 16/051,219 claim benefit of 62/636,117 filed 02/27/2018.

Terminal Disclaimer
The terminal disclaimer filed on 11/11/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent 10,776,983 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see pages 8-9 of Applicant’s Remarks, filed 11/11/21, with respect to the double patenting rejection of claims 1, 3, 5, 7, 14-21 and 25 have been fully considered and are persuasive.  The double patenting rejection of claims 1, 3, 5, 7, 14-21 and 25 has been withdrawn since a properly filed terminal disclaimer has been accepted.
Applicant’s arguments, see page 8 of Applicant’s Remarks, filed 11/11/21, with respect to the 35 USC 101 rejection of claims 1, 2, 8, 9, 11-13 and 15 have been fully considered and are persuasive.  The 35 USC 101 rejection of these claims has been withdrawn since amendments remedy the previous issues. The Examiner finds the recited amended claims as eligible under 35 USC 101, that is although they may recite mathematical calculations or generic processing terminology, they also recite additional elements that integrate the judicial exception into a practical application. That is they recite elements that apply the processing of cloud data points to a hardware device (e.g. processor) to generate geometric space parameters.
An updated prior art search has yielded no additional applicable, as per prior art rejection purposes, results.  Therefore, the Examiner deems the claims in condition for allowance.

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
In reference to claims 1, 16 and 21, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept mapping received 3D point cloud data points to a 2D depth map and generating geometric space parameters based on a group of the mapped 3D cloud data point that are within a bounded window of the 2D depth map.
In reference to claims 2-15, 17-20 and 22-25, these claims depend upon claims 1, 16 and 21 respectively and are therefore also deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/

11/19/21